                                          Case 3:20-cv-03866-JCS Document 38 Filed 06/25/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTI POLICE-TERROR PROJECT, et al.,
                                   7                                                         Case No. 20-cv-03866-JCS
                                                        Plaintiffs,
                                   8
                                                 v.                                          ORDER FOR RESPONSE TO
                                   9                                                         DEFENDANTS' OPPOSITION BRIEF
                                         CITY OF OAKLAND, et al.,                            ON MOTION FOR PRELIMINARY
                                  10                                                         INJUNCTION
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court requests that Plaintiffs file a response to Defendants’ Opposition [docket no.

                                  14   37], to be filed by June 29, 2020 at 12:00 p.m..

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 25, 2020

                                  17                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  18                                                      Chief Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
